Citation Nr: 1745380	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  03-18 720	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, and red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms, to include as manifestations of an undiagnosed illness and/or due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1988 to April 1992, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from September 1990 to April 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina which, in part, denied service connection for blood disease and mycoplasma formentis infection, claimed as due to an undiagnosed illness.  

The Veteran and his father presented testimony at a Board hearing held in Washington, DC before a Veterans Law Judge in January 2004.  A transcript from that hearing is of record.  The claim for service connection for a blood disorder and a mycoplasma infection was remanded in July 2004 and November 2007. Thereafter, medical opinions pursuant to 38 U.S.C.A. § 5107  (a) and 38 C.F.R. § 20.901 were requested in November 2010 and July 2011 and later obtained in November 2010 and December 2011, respectively.  

In January 2012, the Veteran was informed that the Veterans Law Judge who conducted the April 2004 hearing was no longer at the Board (due to retirement) and he was informed that he had the right to a new hearing.  In February 2012, the Veteran stated that he wanted a new hearing before the Board at the RO; a Board videoconference hearing was conducted before the undersigned in October 2012. 

Thereafter, the case was remanded for additional development in December 2012.  Significantly, the December 2012 Board remand noted that, throughout the pendency of this appeal, the Veteran's claim of entitlement to service connection for a blood disorder, to include as due to an undiagnosed illness, has been captioned and evaluated as a single claim.  However, the claimed "blood disorder" refers to a positive clinical finding of Mycoplasma fermentans, a microorganism, in the Veteran's blood.  In July 2000, the Veteran submitted the claim of entitlement to service connection for a "blood disorder," to include as due to an undiagnosed illness.  Captioned as such, the very fact that the claim concerns a blood "disorder," i.e., a known clinical diagnosis, renders inapplicable the laws and regulations regarding undiagnosed illness.  Given this internal contradiction, the Board found that re-captioning the Veteran's claims was necessary.

Pursuant to his July 2000 claim, the Veteran was afforded a VA infectious disease examination in August 2000, during which he was unable to relate any of his then current symptoms to the onset of the claimed "blood disorder."  Indeed, the examiner found that the Veteran's symptoms (which were unstated) stemmed more from musculoskeletal disorders and depression.  However, during the pendency of this appeal, the Veteran asserted that he experienced fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms, and neurological symptoms as a result of the "blood disorder" or as manifestations of an undiagnosed illness.  As such, the Board bifurcated the Veteran's claim into two distinct issues: entitlement to service connection for a blood disorder, alternatively diagnosed as mycoplasma infection; and entitlement to service connection for fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms, and neurological symptoms, to include as due to an undiagnosed illness. 

The claims were remanded once again in June 2013.  In a June 2014 decision, the Board denied service connection for a blood disorder and a mycoplasma infection, and remanded the remaining claims on appeal.  Such claims were remanded again in June 2016.  The case has now been returned to the Board for appellate review. 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's active duty included service in Southwest Asia during the Persian Gulf War.

2.  Affording the Veteran the benefit of the doubt, the medical evidence suggests that his fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, and red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms are associated with his service-connected disabilities.


CONCLUSION OF LAW

Service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, and red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms is established. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Analysis

During an October 2012 Board hearing, the Veteran testified that he had recently experienced an episode of symptoms he claimed were associated with his military service.  Specifically, while at the Jacksonville, North Carolina VA Community-Based Outpatient Clinic (CBOC) in August 2012, the Veteran claimed that his blood pressure dropped to "50 over 42," and that he became "white as a sheet."  Further, he stated that he developed "red blotches" and a fever, and began to perspire profusely.  Furthermore, during the pendency of this appeal, the Veteran has asserted that he experienced fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms, and neurological symptoms as a result of a "blood disorder" or as manifestations of an undiagnosed illness

As above, during the course of this appeal, the Veteran was afforded a VA infectious disease examination in August 2000, during which he was unable to relate any of his then current symptoms to the onset of the claimed "blood disorder."  Indeed, the examiner found that the Veteran's symptoms (which were unstated) stemmed more from musculoskeletal disorders and depression.  

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), a left ankle disability, eczema, gastroenteritis, and residuals of a right foot wart removal.  Pursuant to the most recent June 2016 Board remand, a VA medical opinion was obtained in July 2016.  Significantly, this examiner opined that it was at least as likely as (50 percent probability or greater) that the claimed red blotches on his skin are related to the Veteran's service-connected eczema.  Likewise, the examiner also opined that it was at least as likely as not (50 percent or greater probability) that the fevers, confusion and episodic decreases in blood pressure were related to his service-connected gastroenteritis.  

As such, the Board finds that the claim for service connection for the claimed red blotches on his skin, fevers, confusion and episodic decreases in blood pressure is warranted on a secondary basis.  The July 2016 VA examiner attributed such symptoms to the Veteran's service-connected disabilities.  As above, disability which is proximately due to or the result of a service-connected disease or injury shall be service- connected. See 38 C.F.R. § 3.310.  There are no contrary medical opinions of record.  

With regard to the remaining symptoms of profuse perspiration, respiratory symptoms and/or neurologic symptoms, the July 2016 VA examiner opined that it was less likely than not (less than 50 percent probability) that such are part of any diagnosed condition, to include the Veteran's service-connected disability PTSD, eczema, gastroenteritis, left ankle, and right foot wart removal.  Unfortunately, the examiner did not provide a rationale for this opinion.  Significantly, a review of the claims file shows that, according to a November 2012 VA psychiatric examination,  one of the Veteran's PTSD symptoms is panic attacks and panic attacks are commonly known to result in such symptoms as profuse perspiration, respiratory symptoms, and/or neurologic symptoms.  See Dorland's Illustrated Medical Dictionary, 178 (30th ed. 2003) [defining a panic attack as "an episode of acute intense anxiety" with specific delineated symptoms].  The Board finds that remand for an additional VA examination and opinion regarding the profuse perspiration, respiratory symptoms and/or neurologic symptoms would resemble a fishing expedition for negative evidence, which, in view of the available medical evidence, is not warranted.  Indeed, obtaining such additional evidentiary development in this instance would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran's fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, and red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms are related to his military service and service connection for such symptoms is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, and red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms is granted.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


